THE   ATTORNEY           GENERAL
                       OF    TEXAS

                       January 25, 1989




Honorable Terra1 Smith               Opinion No. JM-1011
Chairman
Natural Resources Committee          Re: Computation of the out-
Texas House of Representatives       standing obligations of a
P. 0. Box 2910                       metropolitan transit autho-
Austin, Texas   78769                rity when an election unit
                                     withdraws from the author-
                                     ity , and related matters
                                     (RQ-1559)
Dear Representative Smith:
     You have requested our opinion concerning a dispute
between the City of Westlake Hills and the Capital Metro-
politan Transit Authority (Capitol Metro), an authority
created under article 1118x, ~V.T.C.S. Until early in 1988,
the City of Westlake Hills constituted a "unit of election"
that, together with others (the principal one of which was
the City of Austin), comprised the authority. See V.T.C.S.
art. 1118x, 9 5(f).    One January 16, 1988, pursuant to
statutory leave, Westlake Hills withdrew from the authority.
     When a unit of election withdraws from an article 1118x
metropolitan transit authority, the statute requires a
determination of the outstanding obligations of the authori-
ty as of the time of withdrawal. $8~ V.T.C.S. art. 1118x,
5s 6F, 6G. Specifically, you ask:
        Should the liquid assets of       a Metropolitan
        Transit Authority be deducted     from the amount
        of bonded indebtedness to         determine   the
        amount of debt as required by     HB 943[?]
     Article 1118x is a complex statute that governs the
creation and dissolution of metropolitan rapid transit
authorities. It has been judicially construed on very few
occasions. m    Brvant v. MetrODOlitan    Transit Auth., 722
S.W.2d 738 (Tex. App. - Houston
                            .    [14th Dist.] 1986, no writ):
Citv of Humble . MetrODOlltan  Transit Auth, 636 S.W.2d 484
(Tex. App. - Azstin 1982, writ ref*d n.r.L.).       S    also
Garcia v. San Antonio Metro. Transit Auth., 469 U.s':!528,




                               p. 5207
Honorable Terra1 Smith - Page 2 (JM-1011)




                  U.S. 1049 (1985): &&&rue2   v. VIA    Metro.
                802 F.2d 126 (5th Cir. 1986).
     The answer to your question is complicated because the
statute has two different sections, 6F and 66, that purport
to control the withdrawal of units of election from metro-
politan transit authorities and the determination of an
authority's obligations at the time. Both the sections were
added to article 1118x during the regular    session of the
70th Legislature.1   Acts 1987, 70th Deg., ch. 790, at 2774:
Acts 1987, 70th Deg., ch. 804, at 2796. The operative part
of section 6G, for our purposes, is composed of subsections
6G(g) and 6G(h).   The comparable parts of section 6F are
subsections 6F(;L)and 6F(m).
     A study of the parallel subsections reveals that two of
them are exactly alike, word for word.      Both subsection
6F(1) and subsection 6G(g) read:
           The withdrawal of a unit of election under
        f;hissecti n is ,subiect to the reou' ren&
        of the fed&al   and state constitutions oro-
        hibitina the mrment     of contracti.   Taxes
        shall continue to be collected in the unit of
        election until an amount of taxes equal to


     1. Another.provision of article 1118x purporting to
deal with withdrawals, section 6D, is obsolete because it
authorizes withdrawals only pursuant to elections held "on
any date from April 1, 1980, to September 1, 1980."     Both
sections 6F and 6G were added to article 1118x during the
regular session of the 70th Legislature in 1987, but by
different acts, neither of which expressly referred to the
other. Section 6F was added as part of a bill    (H.B. 943)
finally passed on May 22, 1987,~ that was expressly made
effective September 1, 1987. a    Acts 1987, 70th Deg., ch.
790, at 2774.   The bill (H.B. 2008) containing the other
withdrawal provision, section 66, was finally passed on June
1, 1987. It was passed later than the other bill but became
effective August 31, 1987, one day before the other one took
effect. &.g Acts 1987, 70th Deg., ch. 804, at 2796.     Both
statutory provisions generally speak of wobligationsw rather
than "debt" and, thus, include obligations not classified as
"debt" for purposes of constitutional restrictions regarding
the assumption of debt. %      Tex. Const. art. III, 5 49:
art. XI, 58 5, 7; McNeil1 v. Citv of Waco, 33 S.W. 322 (Tex.
1895).




                             p.   5208
        Honorable Terra1 Smith - Page 3   (JM-1011)




                of election to the authority has been col-
                lected. To determine the amount of the total
                financial obligations of the unit of elec-
                tion, the board shall compute, as of the date
                of withdrawal, the total of:
                   (1) the current     obligations   of the
                authority authorized in the current budget
                and contracted for by the authority:
                   (2) the amount of contractual obligations
                outstanding at that time for capital or other
                expenditures in the current or subsequent
                years, the payment of which has not been made
                or provided for from the proceeds of notes,
                bonds, or other obligations;
                   (3) all amounts due and to become due in
                the current and subsequent years on all
                notes, bonds, or other securities or obliga-
                tions for debt issued by the authority and
                outstanding:
-   :              (4)~ the amount reguired by the authority
                to be reserved for all years to comply with
                financial covenants made with lenders, bond
                or note holders, or other creditors or con-
                tractors:
                   (5) any additional amount, which. may
                include an amount for contingent liabilities,
                determined by the board to be the amount
                necessary for the full and timely payment of
                the current and continuing obligations of the
                authority, to avoid a default or impairment
                of those obligations; and
                   (6) any additional amount determined by
                the board to be Bcessarv and aooropriate to
                allocate to the unit of election because of
                current and continuing financial obligations
                of the authority that relate specifically to
                the unit of election. (Emphasis added.)
             It is important to realize that the six items of
        computation are used to determine the obligation of the
        withdrawing unit of election fo the authority, and not the
        continuing obligation of the withdrawing unit to the credi-
        tors of the authority imposed by constitutional "contract1




                                     p. 5209
Honorable Terra1 Smith - Page 4 (JM-1011)




clauses. The first five items of computation may be of aid
in illuminating the continuing financ,ial exposure of both
the authority and the withdrawing unit to creditors of the
authority,,but statutory provisions cannot control constitu-
tional requirements.
     That is why the distinction is important. The statu-
tory provisions control the division of primary responsibi-
lity between the withdrawing city and the continuing transit
authority for the discharge of transit authority obligations
existing at the time of the withdrawal, but those provisions
do not purport to (and do not) control the actual liability
of either the city or the authority for the discharge of
such obligations. The liability of all components of the
authority is fixed by the contractual terms under which the
indebtedness was undertaken at the time, and subsequent
internal arrangements by component units for payment do not
affect their common obligation to pay constitutionally
protected third-parties in full if the transit authority
does not do so.     Constitutionally-imposed liability pro-
tecting the obligation of contracts exists entirely apart
from statutory formulas attempting to define it.        U.S.
Const. art. I, § 10, cl. 1; Tex. Const. art. I, 5 16.    See
Morris & Cumminas v. State ex rel. Gussett, 62 Tex. 728, 743
(1884);~Burns v. Dillev CoufitvLine'IndeD. School Dist., 295
S.W. 1091 (Tex. Comm'n App. 1927, judgmt. adopted): Attorney
General Opinions JM-605, JM-453 (1986). Cf. Cardenas v.
State, 683 S.W.2d 128 (Tex. App. - San Antonio 1984, no
writ).2


     2. Neither subsection 6F(m) ~nor subsection        6G (h)
expressly relieve a withdrawing unit of any part of the
unretired contractual obligations of the transit authority
in the **obligationof contract" sense. The withdrawing unit
will remain liable to authority creditors if the authority
defaults -- even after "an amount of taxes equal to the
[statutorily defined] total financial obligations of the
[withdrawing] unit" has been previously collected from the
withdrawn unit. &8 Citv of Austin v. Cahill, 88 S.W. 542,
reh'a denied, 89.S.W. .552 (Tex. 1905). That is particularly
the case regarding obligations incurred before sections 6F
and 6G were added to the statute. It could be argued that
contractual obligations undertaken by the transit authority
after sections 6F and 6G were added to the            statute
incorporated the new statutory provisions so as to limit the
claims of    those creditors     against withdrawing    units
                                         (Footnote Continued)




                              p. 5210
Honorable Terra1 Smith - Page 5 (JM-1011)




     The sixth item of computation is clearly of a different
sort than the first five. The first five measure obliga-
tions shared alike by all the units of election composing
the authority. The sixth concerns an amount to be "allocat-
ed" to the withdrawing unit alone.
     Although the legislature cannot constitutionally with-
draw from creditors of the transit authority their contrac-
tual remedies for default (or curtail their security) with-
out substituting something of equal efficacy and value, see
Citv of Aransas Pass v. Keelb     247 S.W. 818 (Tex. 1923),
the legislature can require, as between the public obligors,
a balancing of equities and an adjustment of primary respon-
sibility for the discharge of their joint obligations.   a
bexar Countv HOSD.  Dist. v. Crosby, 327 S.W.2d 445 (Tex.
1959).
     Just as private'joint debtors may agree among them-
selves that one will individually pay their joint obliga-
tion for the benefit of both -- without such an agreement
affecting the right and opportunity of the creditor to
'proceed against both debtors if the debt is not satisfied --
the legislature, in adjusting the relationship between the
authority and the withdrawing unit, can require that the
transit authority will .be primarily responsible-for satis-
tying the joint outstanding obligations once the withdrawing
unit has contributed a certain amount toward that end.     In
arriving at the amount which the withdrawing unit must
contribute, the legislature may consider both the obliga-
tions of the authority that relate specifically to the
withdrawing unit and the unencumbered assets available to
the authority for use in discharging obligations.         a.
Board of Manaaers v. Pension Bd., 449 S.W.2d 33 (Tex. 1969);
Wheeler v. Citv of Brownsville, 220 S.W.2d 457 (Tex. 1949)
 (obligation to pay tax by reason of legislative adjustment
of equities).    Such an internal adjustment between joint
debtors ~does not affect the rights of creditors.   They may
still pursue -- against both debtors -- all remedies they
had before, so no impairment of the obligation of contract
occurs.



(Footnote Continued)
accordingly. &S    Cochran Co tv v. Mann    172 S.W.2d 689
(Tex. 1943).   However, the ZEatute itself makes       such
distinction between "ob1igations.w We need not decigz this
question here.




                             p. 5211
Honorable Terra1 Smith - Page   6   (JM-1011)




       None of the six items mentions "liquid assets," al-
though the second item speaks of outstanding contractual
obligations "the payment of which has not been made or
provided for from the proceeds of notes, bonds, or other
obligations." This provision requires only that the compu-
tation of outstanding contractual obligations be reduced by
those funds Mitted      to the payment of those obligations
('I&     or provided &r from the proceeds").    It does not
require   that unencumbered liquid assets possessed by the
authority be deducted from the liability of the withdrawing
unit to the authority.3
     However, the six provisions of subsections 6F(l) and
6G(g) set out above establish only the items to be consid-
ered in computing the Votal financial obligations of the
unit of election" to the authority. The manner in which the
computations are to be employed is controlled by subsections
6F(m) and 6G(h).   Unlike the 6F(l) and 6G(g) subsections,



      3. "Liquid assets"     consist of    cash, or    assets _
immediately convertible to cash. Black’s   Law Dictionary, at
83~8 (5th ed. 1979).   Prior to the withdrawal of a unit of
election from an authority, creditors of the authority have
a call upon the assets of the authority and sources of
revenue contractually committed to satisfy their claims.
The existence of other assets I& so encumbered does not
seme to release encumbered assets from any part of the
claims against them.     The later-discussed provision     at
 issue in section 6G(h) would be constitutionally objection-
able if read as an attempt to limit the liability of a
withdrawing unit -- so far as authority creditors are
concerned -- to an amount -less than the total outstanding
amount of the financial obligations of the authority.     The
.prohibition against impairing the obligation of contracts is
not absolute,   but, to avoid constitutional invalidity, a
 statute that withdraws or substantially diminishes the con-
tractual security of holders of bonds or other obligations
 issued by public bodies must substantially substitute an
 equally effective remedy for that taken away.       Citv of
Aransas Pass v. Keelinq      suora.   The statute makes no
 attempt to substitute a n;w source of payment for the value
 of "unencumbered" liquid assets that might be deducted from
 the share of nobligationsBOto be assumed by a withdrawing
unit of election. a     -as    Countv Levee I nrovement Dist.
PO. 6 v Rua 1      36 S.W.2d 188 (Tex. Comm:n. App. 1931,
 judgmt. Adoptzdi.




                                p. 5212
Honorable Terra1 Smith - Page 7   (JM-1011)




subsections 6F(m) and 6G(h) are not identical, although    the
match is very good.
     Subsections 6F(m) and 66(h), are each composed of five
sentences. The final three sentences of each subsection are
exactly the same, and the only difference in the first
sentence of each one is the alphabetical designation of the
preceding subsection to which it refers.      The important
difference is in the second sentence. The second sentence
of subsection 6F(m) reads:
        The unit of     election's total   financial
        obligation is the sum of the first five
        computations required by Subsection (1) of
        this section plus     the amount   allocated
        directly to the unit of election under the
        last computation required by Subsection (1)
        of this section.4
     Comparison shows that subsection (h) of section 6G     is
word-for-word the same as subsection (m) of section         6F
except in the passages underscored below -- most notably    in
the second sentence. Subsection 6G(h) reads:
        The unit of election's share of the financial
        obligations~of the authority under the first
        five computations required by Subsection (9)
        of this section shall be in the same ratio
        that the population of the unit of election
        has to the total population of the authority,
        according to the most recent and available
        population data of an agency of the federal
        government, as determined by the board.   The
        unit of election*s total financial obligation
        is i.ts share    the first five computations
        required by Subsection (g) of this section
        plus the amount allocated directly to the
        unit of election under the last computation
        required by Subsection (g) of this section


     4. Although the form is somewhat different,         the
language of subsections 6F(&) and 6F(m) of article 1118x,
V.T.C.S., is the same as that found in subsection 9A(j) of
article 1118y, V.T.C.S., which controls the withdrawal of a
unit of election from a regional transportation authority.
The provision was added to article 1118~ in 1985.       Acts
1985, 69th beg., ch. 101, at 541.




                             p. 5213
Honorable Terra1 Smith - Page 8   (JM-1011)




       gnd less the unit of election's share of the
        otal amount of the unencumbered assets of,

       stocks,
       unit of election's share of those assets i
       determined accordina to DODU~ tion in thz
       g
       sm        e                    te ' *     the
       unit of electson#s share of the first five
       .cmn tation r ouired bv Subsection la). The
       bzari shallsce%ify to the governing body of
       the unit of election and to the comptroller
       of public accounts the amount of the total
       financial obligation of the unit of election.
       The comptroller of public accounts shall
       continue to collect taxes in the unit of
       election until an aggregate amount equal to
       the total financial obligation of the unit of
       election has been collected and actually paid
       to the authority. After that amount has been
       collected, the comptroller of public accounts
       shall discontinue collecting in the unit of
       election the taxes imposed under this Act,
        (Emphasis added.)
     It is readily apparent that subsection 6G(h) expressly
requires that certain unencumbered liquid assets be consid-
ered in applying the preceding calculations while subsection
6F(m) does not. On the surface, the language of subsection
6G(h) appears to be substantially more generous to withdraw-
ing units than the language of subsection 6F(m), but we have
concluded that the express provisions of section 6G(h) are
implicitly contained in subsection 6F(m), and that your
question should be answered in the subsection 6G(h) context.
     That conclusion is important to the resolution of your
question because Capital.Metro falls under section 6F, not
section 6G.   Subsection 6G(a) declares that section 6~
applies "only" to an authority created before January 1,
1980, with a principal city having a population less than
1,200,000. Austin has a population of less than 1,200,000,
but the rapid transit authority at issue was not created
before January 1, 1980.     &=.g City of Austin Ordinance
83-1013U, October 13, 1983; Capital Metropolitan Transit
Authority Resolution No. CMTA-85-0126-10, January 28, 1985.
Section 6F(a) states, on the other hand, that section 6F
applies "only" to authorities in which the principal city
has a population of less than 750,000 and in which the rate
of sales and use tax is one percent. Capital Metro meets
each such criterion.     a    Capital Metropolitan Transit




                             p. 5214
Honorable Terra1 Smith - Page 9    (JM-1011)




Authority   Resolution   No.   CNTA-84-1119-04, November   19,
1984.5
     Sections 6F and 6G are parts of the same statute, added
at the same session of the legislature.      When different
sections of a statute are added during the same session by
different acts, they are to be read together as if embodied
in a singlets
            act
              v. mdix     v. Kendrj,&, 430 S.W.2d 461 (Tex.
1968): Shul     .  ate  696 S.W.2d 126 (Tex. App. - Dallas
1985, writ ref'd n.r.ej. The subsection 6F(m) language must
be read in context with subsection 6G(h), and if its literal
meaning, when read alone, does not comport with the evident
underlying purpose of the complete statute, it will not be
construed literally. &S    Short v. W.T. Carter 8 Brother,


     5.  Because we have concluded that other passages
clearly indicate that the legislature intended no difference
in the manner in which the obligations of a withdraw,ingunit
are determined, we need not explore all the implications of
subsection 6F(c), which reads:
        A unit of election may withdraw from an
        authori-ty~
                  created under this Act only in
        accordance with &his section.  An attempt to
        withdraw from an authority in a manner other
        than that provided by this section is void.
        (Emphasis added.)
Section 6F(c) introduces ambiguity because in referring to
nan authority created under as    Act," it obviously refers
to article 1118x in its entirety.     (The legislation that
amended article 1118x to add section 6F did not itself
create or authorize the creation of any rapid transit
authorities.) See Acts 1987, 70th Deg., ch. 790, at 2774;
2A N.J. Singer, Sutherland Statutory Construction 5 22.35 at
296 (C. Sands 4th ed. 1985) (phrase "this act" in amended
section generally refers to whole act).      It is equally
obvious that transit authorities governed by the section 6~
withdrawal provisions were created "under this Act" (i.e.,
article 1118x, V.T.C.S.). Under the literal language of
section 6F(c), units of election comprising section 6G
authorities may withdraw only in accordance with section 6F.
According to that section, an attempt to do so in any other
manner is void.     It may be argued, of course,         that
subsection 6G(a), enacted later than 6F(c),        impliedly
repealed the indicated portion of 6F(c). $88 note 1, sunra.
The conclusion we reach remedies the matter, in any event.




                                P. 5215
Honorable Terra1 Smith - Page 10   (JM-1011)




126 S.W.Zd 953 (Tex. 1938).   See a.&2 State v. Estate of
Loomis, 553 S.W.Zd 166 (Tex. Civ. App. - Tyler 1977, writ
ref'd).
     The primary objective in the interpretation of statutes
is to ascertain the intent of the legislature and, to do
that, courts look to an act as a whole and not to its
isolated provisions. Morrison v. Cm     699 S.W.2d 205 (Tex.
1985). Once legislative intent is de&mined    from a general
view of the enactment as a whole, the statute should be
construed so as to give effect to the purpose of the legis-
lature.   Citizen Ba k of Brvan v. First State Bank, 580
S.W.Zd 344 (Tex. 5979;. The statute is to be construed with
reference to its manifest object, and if it is susceptible
to one of two constructions -- one of which will carry out
and the other defeat the manifest object -- it should
receive the construction that carries out the legislative
intent. a     at 345.   With those principles in mind, we
examine the statutory provisions.
     Notwithstanding the additional words in the 6G(h)
subsection, the purposes of both subsection 6F(m) and
subsection 6G(h) are apparently identical, b,     to deter-
mine (using an identical population-ratio formula) "the
total amount of the financial obligations of the [with-
drawing] unit" as a percentage of the total financial ob-
ligations of the authority of which it has been a part --
;~i;;",'y adjusting the financial responsibility of one to
       .   There are no grounds for supposing, so far as we
can ascertain, that the legislature meant to impose an
inecuitablg adjustment of financial responsibilities upon
any participant, or any group of participants, composing any
metropolitan transit authority.6


     6. Section 6F(b)   of article 1118x, V.T.C.S., allows
the withdrawal of any "unit of election," including a
"principal city." Section 6G(c), on the other hand, states:
"In addition to any other manner provided by law, a unit of
election other than a nrincinal citv may withdraw from an
authority as provided by this section." (Emphasis added.)
We do not believe this difference is intended to justify
different treatment of withdrawing units. Some units of
election, &,    those participating in authorities created
before January 1, 1980, with a principal city of.less than
750,000 people 8& with a one percent sales and use tax
rate, could fall under the terms of &&h      section 6~ and
section 6G.




                             p. 5216
Honorable Terra1 Smith - Page 11 '(JM-10111




     When the second sentence of subsection 6F(m) is read
alone, without the advantage of the subsection 6G(h) text
for comparison, something is obviously missing: it obviously
does not correctly state the true legi,slative intention
because it states that the withdrawing unit's "total finan-
cial obligation" is Vhe ~~j2of [not its share of] the first
five computations . . . plus the amount allocated directly
to the unit . . . under the last computation.Q1 If the
second sentence of subsection 6F(m) were applied literally,
the withdrawing unit would be responsible to the authority
for the entire indebtedness of the authority Dlus a double
liability for any indebtedness relating specifically to the
unit.
     It seems plain that the legislature intended the "total
financial obligations" of a subsection 6F(m) unit of elec-
tion, for the purpose of adjusting equities, to be its share
nf the first five computations, as clarified by subsection
=(h), rather than the total amount owed by the entire
authority, as              subsection literally reads.    Cf.
Sweenv HOSD. Di2" . v
                    "Y'FL~    378 S.W.Zd 40 (Tex. 1964).   It
also seems plain to us that when subsection 6F(m) speaks
only of "the amount allocated directly to the unit of
election under the last [sixth] computation,V*its literal
language must Abe expanded if ~the -underlying legislative
purpose is to be fully expressed -- a purpose clarified by
subsection 6G(h).     Additional words are needed.      Texas
courts will add words or phrases to statutes when it is
necessary to effect the legislative intent.       m    Sweeny
HO D. Dist.     Gary, S~BIB; e, ' 'e                296 S.W.
lo;0 (Tex. lz27).
      In Trimmier v. Carlton, suora, the Texas Supreme Court
 considered two statutes that were enacted as parts of one
 act dealing with the creation of conservation and reclama-
 tion districts.    One statute expressly authorized     the
-consideration of certain factors by a commissioners court
 authorizing the creation of such a district, but the other,
 which involved districts authorized by a state agency, did
 not. The court said:
        The language used with reference to the
        duties of the commissioners8 court in the
        creation of a one county district, and that
        with reference to the duties of the board of
        water engineers where the district lies in
        more than one county, is not precisely the
        same, but we think the meaning is the same in
        each instance. Clearly the purpose of each
        method of organization is the same -- that




                              p. 5217
Honorable Terra1 Smith - Rage 12 (JR-1011)




       is, to authorize the creation of a public
       corporation, each of which is to have and
       exercise precisely the same'power and perform
       the same functions.
                .    .   .   .

          These articles of the statute are not only
       in pari materia, but they are part of one and
       the same act, having the same purpose, and
       must, of course, be construed together in the
       light of the general object of the law. , . -.
       Where the Legislature has provided a system
       for the government of any subject, it is the
       duty of the court to effectuate that inten-
       tion by such a construction as will make the
       system consistent in all its parts        and
       uniform in its operation. 'When the Legisla-
       ture has clearly laid down the rule for one
       class of cases it is not readily to be
       supposed that in its choice of words and
       phrases, or in the enactment of various
       provisions in the same act, it has prescribed
       a different rule for another class of cases
       within the same reason. as the- first.'    25
       R.C.L. p. 1024, S 259.
          Applying the above rule, it is clear that
       we ought to say, as we do say, that the
       general, but    comprehensive, language    of
       article 5107--80 (Vernon's Supplement 1922)
       has the same purpose and meaning as articles
       5107--2, 5107--3 (Vernon's 1918 Supplement),
       and since the latter expressly authorizes the
       commissioners' courts to determine whether or
       -not the creation of a one county district
       would be \a benefit to the lands included in
       the district,# the former in the use of the
       statutory words intended to and did authorize
       the board of water engineers to determine
       whether or not the creation of a district
       through them 'would be a benefit to the lands
       included in the district.'
296 S.W.   at       1078.

     Here, the sixth item in the computation of the     Wotal
financial obligations of the unit of election" is




                                 p. 5218
Honorable Terra1 Smith - Page 13 (JM-1011)




       any additional amount determined by the board
       to be necessary and anoroarti    to allocate
       to the unit of election because of current
       and continuing financial obligations of the
       authority that relate specifically to the
       unit of election. (Emphasis added.)
     The statutory requirement that the amount detern$;drb,y
the board be fuaoronriate,as well as necessary,
guirement that any amount allocated to the withdrawing unit
be reasonable. See Frost v. Frost 695 S.W.2d 279 (Tex.
APP. - San Antonio 1985, no writ) ("Appropriate" synonymous
with Hreasonable"). The explicit terms of subsection 6G@)
are implicit in subsection 6F(m) because the sixth item of
computation is designed to adjust the equities of the
situation on an appropriate basis -- an adjustment which, to
be reasonable and appropriate, must also take into account,
as subsection 6G(h) does, assets of the authority alreadv
contributed by the unit of election that are available to
retire the joint obligations of the two entities.        Cf.
hirshfield    D is           155, 161 (1875); Cass v. State,
61 S.W.2d &0,az041 tie?Crirn.     App. 1933) ("reasonable,"
"fair," "honest," "impartial," and @'eguitableBN
                                               equated).
     In our opinion, the. express reguirement.of ,.subsectjon
6G(h) that there be subtracted from the computation of the
"amount of the total financial obligations" of the authority
        the total amount of the unencumbered assets
        of the authority that consist of cash, cash
        deposits, certificates of deposit, and bonds,
        stocks, and other negotiable securities
for purposes of determining the financial obligations for
which the withdrawing unit will remain responsible to the
authority, merely clarifies, but does not enlarge, the
subsection 6F(m) provision.  Trimmier v. Carlton, suora.
     Inasmuch as the situations of withdrawing units of
election under both section 6F and section 66, and of the
authorities, are the same whether the authority is one
created before January 1, 1980, or later, and inasmuch as
their joint outstanding contractual obligations are based
upon identical items of computation without regard to when
the authority was created, the equitable considerations in
one case are the same asin the other. In our opinion, the
explicit language of subsection 6G(h) is implicit in sub-
section 6F(m).




                             P. 5219
Honorable Terra1 Smith - Page 14   (JM-1011)




     In keeping with our understanding of the intent of the
legislature, we therefore advise that the City of Westlake
Hills, upon its withdrawal from the Capitol Metro transit
authority, was entitled to a proportional credit for    cash
and other unencumbered liquid assets (specified by statute)
that remained in the hands of Capitol Metro, the credit to
be applied against the amount of taxes.to be thereafter
collected from Westlake Hills for payment to Capitol Metro.
Statutory responsibility for the retirement of Capitol Metro
obligations existing at the time of the Westlake Hills
withdrawal rests with Capitol Metro, but Westlake Hills (in
common with all constituent units of the transit authority)
remains liable for the total amount of any    then-existin.g,
constitutionally protected contractual obligations.
     Because of the construction we give the statute, we
need not engage in the discussion of equal protection
issues, equal and uniform taxation issues, or local or spe-
cial law issues that a different construction would require.
a   U.S. Const. amend. ;T"Cit 1; Tex. Const. art. I, 5 3;
art. III, 5 56; Wheeler        v f Brownsville, pmra;   *
of Humble v . MetroDolitan Transit Auth., suDrq.
                      SUMMARY

            Upon its withdrawal from the Capitol
       Metro transit authority, the City of Westlake
       Hills became entitled to a credit for unen-
       cumbered liquid assets held by Capitol Metro,
       the credit to be applied against the taxes to
       be collected from the city thereafter for
       payment to Capitol Metro. In common with the
       other constitituent units of the transit
       authority, Westlake Hills remains liable for
       certain (then-existing) Capitol Metro con-
       tractual obligations if Capitol Metro fails
       to properly discharge them.    Constitutional
       protection   of    contractual    obligations
       prevents the statute     from operating    to
       relieve the withdrawing city of obligations
       to bondholders.




                                   JIM     MATTOX
                                   Attorney General of Texas




                             p. 5220
Honorable Terra1 Smith - Page 15   (JM-1011)




MARYKELLER
First Assistant Attorney General
LOU MCCRJ2ARY
Executive Assistant Attorney General
JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by BNce Youngblood
Assistant Attorney General




                              p. .5221